Citation Nr: 0813990	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-08 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1973 
to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office in New Orleans, 
Louisiana.    


FINDINGS OF FACT

1.  The veteran is diagnosed with PTSD.  

2.  The veteran engaged in combat with enemy forces, and his 
claimed stressors (including witnessing the deaths and 
wounding of fellow servicemen during service in Grenada) are 
related to that combat.  

3.  Medical evidence associates the veteran's current 
symptomatology (including irritability, isolation, sleep 
disturbance, nightmares, intrusive memories of combat 
experiences, and numbness/avoidance of reminders of trauma) 
with his in-service stressors.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

The Board has considered this legislation but finds that, 
given the favorable action taken herein with regard to the 
veteran's claim for service connection for PTSD, no further 
discussion of the VCAA is required with respect to this 
issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Initially, the Board notes that the veteran failed to report 
to two VA examinations recently scheduled in conjunction with 
his PTSD claim.  As the issue on appeal is an original 
compensation claim, the Board will proceed to adjudicate it 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2007).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Service medical records in the present case are negative for 
complaints of, treatment for, or findings of PTSD.  
Post-service medical records reflect treatment for, and 
evaluation of, a psychiatric disability variously diagnosed 
as PTSD, dysthymia, and a chronic adjustment disorder since 
July 2003.  

To the extent that the veteran has received diagnoses of 
psychiatric disabilities other than PTSD, the Board notes 
that a "clear" diagnosis of PTSD is no longer required.  
Rather, a diagnosis of PTSD must simply be established in 
accordance with 38 C.F.R. § 4.125(a), which mandates that, 
for VA purposes, all mental disorder diagnoses must conform 
to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See, 38 C.F.R. § 3.304(f) (2007).  

Consequently, the veteran's receipt of diagnoses of PTSD in 
the present case is sufficient for § 3.304(f) purposes, 
despite the additional diagnoses of dysthymia and a chronic 
adjustment disorder in February 2004.  

The veteran maintains that, while serving with 1st SOCOM of 
Task Force 160 in Grenada in the early to mid-1980s, he 
witnessed the wounding and killing of fellow servicemen.  In 
addition, he asserts that, at times during his Grenada 
service, his unit was "sent in" with no intelligence data, 
body armor, or support from government agencies.  

Service personnel records indicate that the veteran was a 
pilot and received the Expert Infantryman Badge, the Senior 
Army Aviator Badge, and the Parachutist Badge.  In addition, 
he was awarded the Air Medal "[f]or distinguishing himself 
by exceptionally meritorious achievement while performing 
combat aerial flight during Operation Urgent Fury, a joint 
service operation conducted during the period [of] 23 October 
1983 to 29 October 1983."  According to the citation, 

[d]uring combat assault operations, . . . 
[the veteran] displayed utmost courage 
and calmness while under intense enemy 
fire.  His demonstrated professionalism, 
dedication to duty, and integrity when 
called to fight should be emulated by 
all.  [His] . . . display of superior 
airmanship while flying under combat 
conditions was in keeping with the finest 
traditions of military service and 
reflects great credit on him.

His receipt of the Air Medal supports his contentions that, 
during his service in Grenada, he participated in combat 
against enemy forces where he witnessed the deaths and 
wounding of fellow servicemen.  See Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002) (corroboration of every detail 
of a veteran's claimed in-service stressor, including his or 
her personal participation, is not required and that the fact 
that a veteran was stationed with a unit that was present 
while enemy attacks occurred would strongly suggest that 
he/she was, in fact, exposed to the attacks).  

As the evidence establishes that the veteran engaged in 
combat with enemy forces and that his claimed stressors 
(including the witnessing of the killing and wounding of 
fellow servicemen) are related to that combat and are 
consistent with the circumstances, conditions, or hardships 
of his service, his lay testimony alone establishes the 
occurrence of his claimed in-service stressors.  Credible 
supporting evidence is not necessary to corroborate the 
veteran's lay testimony.  Cohen, supra.  

Moreover, with regard to the matter of whether medical 
evidence links current symptomatology with the claimed 
in-service stressor(s), the Board notes that, in a June 2005 
letter, a VA psychologist who treats the veteran explained 
that the diagnosis of PTSD was based on "a battery of 
psychological tests," the results of which were indicative 
of mild to moderate levels of depression as well as moderate 
levels of combat exposure.  

According to this psychologist, although the veteran did not 
exhibit hallucinations, dissociative flashback episodes that 
create a sense that a traumatic event is recurring, or a 
sense of a foreshortened future, he was likely to avoid of 
crowds (and potentially pleasurable activities) and to react 
to interpersonal conflict with initial irritability followed 
by withdrawal (to avoid escalation of the situation).  

Previously, in July 2003, this VA psychologist concluded that 
the veteran had PTSD manifested by re-experiencing, 
numbness/avoidance, and hyperarousal symptomatology, as a 
result of his combat duty with enemy forces in Grenada.  
Indeed, at VA outpatient treatment sessions for PTSD, the 
veteran complained of irritability, isolation, sleep 
disturbance, nightmares, and intrusive memories of combat 
experiences.  Consequently, the Board finds that the claims 
folder contains medical evidence associating his current 
symptomatology with his claimed in-service stressors.  

Evidence of record clearly indicates, therefore, that the 
veteran engaged in combat with enemy forces and that his 
claimed stressors (including the witnessing of the deaths, 
and wounding, of fellow servicemen) are related to that 
combat and are consistent with the circumstances, conditions, 
or hardships of his service.  He has been diagnosed with PTSD 
and medical evidence associates his current symptomatology 
(including irritability, isolation, sleep disturbance, 
nightmares, intrusive memories of combat experiences, and 
numbness/avoidance of reminders of trauma) with his claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2007).  
Accordingly, the Board finds that the evidence supports the 
veteran's claim for service connection for PTSD.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


